Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/1/2022 have been fully considered but they are not persuasive.  Regarding the applicant’s arguments beginning on page 6 of Remarks, the applicant argues that Geiszler and Lakirovich fail to disclose the amended limitations of claims 1 and 11.  Specifically, the applicant argues that the prior art fails to disclose “wherein the wireless power receiver moves nearer to and farther from the wireless power transmitted during opening and closing of the door” in claim 1 and “wherein the wireless power receiver is nearer the wireless power transmitted when the door is in one of the closed position or the open position than when the door is in the other of the closed position or the open position” in claim 11.  The crux of the applicant’s arguments is that the prior art discloses where the relative positions of the transmitting and receiving elements remain constant during opening and closing of the door.  The examiner respectfully disagrees.
As discussed with reference to Figure 8 of Geiszler, a wireless door lock charging system is disclosed where exciter (transmitting) solenoids are provided at various selectable positions.  As disclosed in Paragraph 0068 of Geiszler, solenoids 528 and 506 do not need to be coaxial in order to establish a wireless link.  When the door is opened/ajar, the absolute distance between the solenoids changes.  Therefore, Geiszler discloses “wherein the wireless power receiver moves nearer to and farther from the wireless power transmitted during opening and closing of the door” and “wherein the wireless power receiver is nearer the wireless power transmitted when the door is in one of the closed position or the open position than when the door is in the other of the closed position or the open position” as recited in claims 1 and 11.  Rejections of the claims with reference to Figure 8 of Geiszler will be provided below.
	Regarding new claim 23, this claim recites “in response to movement of the door from the first door position to a second door position, moving the wireless power receiver toward or way from the wireless power receiver”.  This limitation renders the claim indefinite and will be addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, this claim recites “A method, comprising: with a wireless power receiver of an electronic door lock mounted to a door and the door in a first door position relative to a door frame, absorbing, by the wireless power receiver, electromagnetic radiation emitted by a wireless power transmitter mounted to the door frame; in response to movement of the door from the first door position to a second door position, moving the wireless power receiver toward or way from the wireless power receiver; with the door in the second door position, absorbing, by the wireless power receiver, electromagnetic radiation emitted by the wireless power transmitter; generating, by the wireless power receiver, electrical power in response to absorbing the electromagnetic radiation; and operating an electronic device of the electronic door lock using the electrical power.”  It is unclear from the language and context of the claim how the wireless power receiver is moved toward or away from itself.  The wireless power receiver, as claimed, appears to be a single, distinct element.  Therefore, it is unclear how the distinct element moves away from itself based on door position.  The overall structure of the elements that perform the method of claim 23 remain unclear and indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8 and 10-21 are rejected under 35 U.S.C. 102)(a)(1) and/or 102(a)(2) as being anticipated by Geiszler (US PgPub 2018/0114389).
Regarding claim 1, Geiszler discloses a method (Figures 5 and 8), comprising: emitting, by a wireless power transmitter mounted near a door, electromagnetic radiation (Figure 5, Element 528, Figure 8, Elements 802-806 and Paragraphs 0055, 0056 and 0068 where the solenoid 528 transmits a charging signal to the electronic lock module); absorbing the electromagnetic radiation by a wireless power receiver of an electronic door lock mounted to the door and aligned with the electromagnetic radiation emitted by the wireless power transmitter when the door is in a closed position and when the door is in an open position (Figure 5, Element 506, Figure 8, Element 506 and Paragraphs 0052, 0055, 0056 and 0068 where the solenoid receives the charging signal over communication link 536.  The solenoids 506 and 528 do not need to be coaxial as disclosed in Paragraph 0068.  Therefore, charging and the communication link remain intact when the door is closed and/or slightly opened/ajar); generating, by the wireless power receiver, electrical power in response to absorbing the electromagnetic radiation (Figure 5, Elements 108 and 310 and Paragraphs 0052, 0055 and 0056 where the charging signal is use to charge rechargeable battery 108); and operating an electronic device of the electronic door lock using the electrical power (Figure 4, Figure 5, Element 110 and Paragraphs 0050-0052 where the electronic door lock uses power from the rechargeable battery 108 to unlock/open the door); wherein the wireless power receiver moves nearer to and farther from the wireless power transmitted during opening and closing of the door (Figure 8 and Paragraph 0068 where solenoids 528 and 506 do not need to be coaxial in order to establish a wireless link.  When the door is slightly opened/ajar, the absolute distance between the solenoids changes).
Regarding claim 2, Geiszler discloses wherein the wireless power transmitter comprises a laser (Paragraph 0032).
Regarding claim 3, Geiszler discloses wherein the electromagnetic radiation comprises infrared radiation (Paragraph 0032).
Regarding claim 4, Geiszler discloses wherein the electronic device comprises a credential reader (Figure 5, Element 340 and Paragraphs 0060-0061).
Regarding claim 5, Geiszler discloses selectively ceasing the emitting based upon power usage requirements of the electronic door lock (Figure 2B, Element 221 and Paragraph 0037).
Regarding claim 7, Geiszler discloses wherein the electronic door lock further comprises an energy storage device, the method further comprising storing the electrical power with the energy storage device prior to operating the electronic device with the electrical power (Figure 5, Element 108 and Paragraph 0052).
Regarding claim 8, Geiszler discloses wherein the energy storage device comprises one of a rechargeable battery or a supercapacitor (Figure 5, Element 108 and Paragraph 0052).
Regarding claim 10, Geiszler discloses wherein operating the electronic device comprises unlocking the electronic door lock (Figure 4, Figure 5, Element 110 and Paragraphs 0050 and 0052 where the electronic door lock uses power from the rechargeable battery 108 to unlock/open the door).
System claim 11 is drawn to the system corresponding to the method of using same as claimed in claim 1.  Therefore system claim 11 corresponds to method claims 1, and is rejected for the same reasons of anticipation as used above.
Regarding claim 12, Geiszler discloses wherein the wireless power transmitter is a directed energy transmitter (Paragraph 0032).
Regarding claim 13, Geiszler discloses wherein the directed energy transmitter is a laser (Paragraph 0032).
Regarding claim 14, Geiszler discloses wherein the laser is an infrared laser (Paragraph 0032).
Regarding claim 15, Geiszler discloses wherein the electronic device comprises a credential reader (Figure 5, Element 340 and Paragraphs 0060-0061).
Regarding claim 16, Geiszler discloses wherein the wireless power transmitter is configured to selectively emit the electromagnetic radiation based upon power requirements of the access control device (Figures 2A-2B, Element 212 and Paragraphs 0036-0037).
Regarding claim 17, Geiszler discloses wherein the electronic device comprises an electronic lock (Figure 5, Elements 106 and 110).
Regarding claim 18, Geiszler discloses wherein the electronic lock is operable to transition between a locked state and an unlocked state using the electrical power lock (Figure 4, Figure 5, Element 110 and Paragraphs 0050 and 0052 where the electronic door lock uses power from the rechargeable battery 108 to unlock/open the door).
Regarding claim 19, Geiszler discloses wherein the electronic device comprises an illumination device configured to emit visible light (Paragraph 0032).
Regarding claim 20, Geiszler discloses wherein the wireless power transmitter is further in communication with an access control system, and is configured to transmit data from the access control system to the access control device via the wireless power receiver Figure 5, Element 340 and Paragraphs 0060-0061).
Regarding claim 21, Geiszler discloses an energy storage device operable to store the electrical power, wherein the electronic device is in power communication with the energy storage device (Figure 5, Element 108).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Geiszler and in view of Chen et al. (hereafter Chen)(US 2015/0188356).
Regarding claim 6, Geiszler does not specifically disclose automatically moving the wireless power transmitter as the door opens and closes such that the electromagnetic radiation tracks the wireless power receiver.  In the same field of endeavor, Chen discloses a wireless charger having a movable transmitter coil where the wireless power transmitter is moved as the door opens and closes such that electromagnetic radiation tracks the wireless power receiver (Paragraphs 0019 and 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wireless power transmitter moving of Chen to the wireless charging system of Geiszler, motivation being to optimize power transfer as suggested by Chen.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Geiszler and in view of Weber (US PgPub 2017/0040827).
Regarding claim 9, Geiszler does not specifically disclose wherein the wireless power receiver comprises at least one photovoltaic cell.  In the same field of endeavor, Weber discloses a closure member wireless power system for a closable opening where the wireless power receiver comprises a photovoltaic cell (Paragraph 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the photovoltaic cell receiver of Weber to the wireless charging system of Geiszler, motivation being to allow the receivers to be used for long periods of time with very low maintenance.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687